Citation Nr: 1807468	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  15-11 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), anxiety disorder, and cognitive disorder.

2. Entitlement to service connection for essential myoclonus.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1969 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and May 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

FINDINGS OF FACT

1. In written correspondence received in December 2017, before the Board promulgated a decision, the Veteran expressed a desire to withdraw the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and cognitive disorder.

2. In written correspondence received in December 2017, before the Board promulgated a decision, the Veteran expressed a desire to withdraw the issue of entitlement to service connection for essential myoclonus.

CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and cognitive disorder, are met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to service connection for essential myoclonus are met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the Veteran's claims involving entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and cognitive disorder and entitlement to service connection for essential myoclonus, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2017).

In a December 2017 written correspondence, before the Board promulgated a decision on these matters, the Veteran indicated his desire to withdraw the claims on appeal with respect to entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and cognitive disorder and entitlement to service connection for essential myoclonus. Therefore, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and cognitive disorder and entitlement to service connection for essential myoclonus, and they are therefore dismissed

ORDER

The appeal as to entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and cognitive disorder, is dismissed.

The appeal as to entitlement to service connection for essential myoclonus is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


